Citation Nr: 0214300	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  01-01 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability involving left foot pain, a bowel condition, and 
sexual dysfunction, claimed as due to VA medical treatment in 
1996.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1979 to 
January 1982 and from February 1991 to March 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2000 RO rating that denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for left foot pain, a 
bowel condition, and sexual dysfunction, claimed as due to VA 
treatment.  

The Board notes that in May 2001, the veteran claimed 
compensation under 38 U.S.C.A. § 1151 for disabilities 
involving the knees, hips, right foot, right shoulder and 
elbow, and hands, claimed to be due to VA medical treatment.  
The RO denied this claim in October 2001, and it is not 
currently before the Board for appellate review.


FINDINGS OF FACT

No additional disability involving left foot pain, a bowel 
condition, and sexual dysfunction was proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA, 
or by an event not reasonably foreseeable, in connection with 
VA medical treatment provided to the veteran in 1996.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
disability involving left foot pain, a bowel condition, and 
sexual dysfunction, claimed as due to VA medical treatment in 
1996, are not met.  38 U.S.C.A. § 1151 (West 1991 & Supp. 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty from January 1979 to 
January 1982 and from February 1991 to March 1991.  

In July 1996, and again in December 1996, the veteran 
underwent back surgeries at the VA medical center in Durham, 
North Carolina; the first surgery was a decompression of L4-
5, and the second was a right L4-5 partial hemilaminectomy 
and diskectomy.  He presented for the first surgery with a 
history of progressive back and left leg/foot pain and 
numbness with occasional right leg pain; he had   L4-5 
stenosis secondary to congenitally small canal and herniated 
nucleus pulposus with impingement of both L-5 nerve roots.  
He presented for the second surgery with recurrent herniated 
nucleus pulposus on the right side of L4-5; at that time, he 
complained of low back pain and bilateral leg pain and 
paresthesias, but no bowel or bladder symptoms.  No 
postoperative complications were noted in connection with 
either surgery, and he appeared to be doing well until 
discharge.  

Later treatment records show that low back symptoms, with 
radiation to the lower extremities, continued after the two 
surgeries.  In addition to low back problems, the veteran was 
also treated for other ailments.  For example, he was 
hospitalized in April 1998 for treatment of drug and alcohol 
abuse; records from that admission note the history of the 
postoperative low back disorder but do not mention any 
problems of left foot pain, a bowel condition, and sexual 
dysfunction.

The veteran filed a claim in May 1998, seeking compensation 
under the provisions of 38 U.S.C.A. § 1151 for left foot 
pain, a bowel condition, and sexual dysfunction, claimed as 
due to VA medical treatment involving low back operations in 
1996.  

The RO obtained a medical opinion on the veteran's claim.  In 
November 1999, Dr. John P. Gorecki, an assistant professor of 
neurosurgery at Duke University Medical Center and staff 
surgeon at the Durham VA medical center submitted an opinion 
regarding the claimed disabilities and whether they were due 
to the 1996 VA low back operations.  The doctor noted that 
after the two surgeries, no complications or untoward events 
were described.  It was noted that, based on reports of 
repeated clinic visits, it appeared that the veteran had some 
residual pain.  Dr. Gorecki concluded that the symptoms of 
left foot and leg pain, bowel problems, and sexual 
dysfunction were not a result of surgery or treatment, but 
rather were a result of the underlying disease.  The doctor 
described such underlying disease as lumbar spinal stenosis, 
lumbar degenerative disc disease, a disc herniation, and 
recurrent disc.  

A February 2000 VA electromyography study (EMG) revealed 
that, in selected leg muscles, some of the spontaneous 
activity was distant from the post-surgical scar; the 
conclusion was that while some paraspinal EMG activity could 
be post-surgical artifact, some spontaneous activity would 
seem to be too far away to call post-surgical.  According to 
February and November 2000 VA progress notes relating to low 
back pain treatment, there was no reported bowel or bladder 
dysfunction.  According to a November 2000 neurosurgical 
consultation, it was felt that moderate stenosis at L4-5 
could be the source for some of his leg pain.  A December 
2000 VA progress note states that the 1996 surgery had not 
helped relieve the low back pain.  In January 2001, the 
veteran reported that morphine, which he was taking for back 
pian, was causing constipation.  Ongoing medical records also 
refer to other ailments such as diabetes mellitus.  

The veteran has also submitted a July 2001 medical 
examination report prepared for the Durham County, North 
Carolina, Department of Social Services.  The report noted 
the veteran's complaints of chronic low back pain since 1994 
and the associated functional limitations. 

II.  Analysis

Through discussions in the rating decision, the statement of 
the case, and correspondence, the veteran has been notified 
of the evidence needed to substantiate his claims.  Pertinent 
medical records have been obtained, as well as a medical 
opinion.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied as to this claim.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

The veteran claims compensation under 38 U.S.C.A. § 1151 for 
disabilities involving the left foot, a bowel condition, and 
sexual dysfunction.  He asserts these conditions are due to 
VA medical treatment, that is, the two 1996 lumbar surgeries.  

The Board notes that 38 U.S.C.A. § 1155 was amended by 
Section 422 of Public Law 104-204.  The new version of the 
law is more stringent than the old version.  The new law is 
effective with respect to claims filed on or after October 1, 
1997.  The veteran filed his claim in May 1998, and thus the 
new version of the law applies to this case.  VAOPGCPREC 40-
97.

More specifically, the current version of the law provides, 
in pertinent part, that compensation shall be awarded for a 
qualifying additional disability of a veteran in the same 
manner as if the additional disability were service 
connected.  A disability is considered a qualifying 
additional disability under the law if it is not the result 
of the veteran's own willful misconduct and the disability 
was caused by VA hospital care, medical or surgical 
treatment, or examination, and the proximate cause of the 
disability was: 1) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or 2) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2002).

The weight of the credible evidence demonstrates that no 
additional disabilities involving the left foot/leg, bowel 
problems, or sexual dysfunction were proximately caused by VA 
medical care including the low back operations in 1996.  
Records show that the veteran had lower extremity symptoms 
associated with his back problem prior to the two VA 
surgeries and that he was also informed that the surgeries 
might not relieve the pain.  Records also show no particular 
chronic bowel problems, although the veteran complains of 
constipation from medication.  He has not presented evidence 
of any sexual dysfunction, let alone from the VA lumbar 
surgeries.  Moreover, in a definitive medical opinion, a 
doctor concluded that claimed left foot and leg pain, bowel 
problems, and sexual dysfunction are not attributable to the 
two VA back surgeries, but rather are due to the underlying 
low back disease.  There is no contrary medical opinion, and 
the Board concludes that VA treatment did not cause the 
claimed disabilities.

Additionally, there is no competent evidence to suggest that 
the proximate cause of the claimed disabilities was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA, 
or by an event not reasonably foreseeable, in connection with 
VA medical treatment provided to the veteran in 1996.  
Consequently, the legal requirements are not met for 
compensation under 38 U.S.C.A. § 1151 for left foot pain, a 
bowel condition, and sexual dysfunction, claimed as due to VA 
medical treatment in 1996.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Compensation under 38 U.S.C.A. § 1151 for left foot pain, a 
bowel condition, and sexual dysfunction, claimed as due to VA 
medical treatment in 1996 is denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

